Colony of Rhode Island etc. Curia Admiralitatis At a Court of Vice Admiralty held A.t Newport in the Colony afores3 On Thursday the 25th of March A: D 1742.
Petition of Charles Whitfield
The HonWe Sam1 Pemberton Esqr Dep. Judge
Present: Joseph Fox Dep. Regr William King Dep. Marsh1
The Court being Opened, the Petition of Charles Whitfield was read and allowed, and the Court Appointed Cap* William Read and Robert Shearman both of Newport Merchts to View the Goods etc. mentioned in the s3 Petition or Information and to put a just Estimate upon the same and make their report to the Court as soon as can Conveniently be done — s3 William Read and Robert Shearman were Sworn to make a true report to the Court of their doings thereon and then the Court was Adjourned Until to Morrow 3 a Clock P: M
Petition of Charles Whitfield March 26th 1742.
The Court being opened according to Adjournment and the Parties not being ready for want of some Papers they moved to the Court that it might *149be adjourned to a farther time, Upon which the Court was adjourned to Thursday the 8th of April next at 3 a Clock P: M
Petition of Charles Whitfield April 8th 1742.
The Court being Opened According Adjournment The Appraisers not yet ready with their return the Court was Adjourned to Thursday the 15a1 Ins* at 3 a Clock P: M
Ap1 15th
The Court being opened According to Adjournm* The Appraisers not yet ready with their return the Court was Adjourned to Thursday the 22a Ins* at 3 a Clock P: M
Petition of Charles Whitfield April 22a
The Court being Opened according to Adjournmn* The Appraisers not yet being ready with their return the Court was Adjourned until to Morrow 11a Clock A: M
Petition of Charles Whitfield April 23a 1742.
The Court being Opened according to Adjournment The Appraisers not being yet ready with their return The Court was Adjourned to Thursday the 6th of May next at 3 aClock P: M
Petition of Charles Whitfield 6th May 1742.
The Court being Opened according to Adjournm* the parties not being yet ready the Court is adjourned to Thursday the 14th Ins* at 3 a Clock P. M